Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been reexamined.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
Applicant argues that the applied references, US 10,761,986 (Blagodurov) combined with US 2008/0114930 (Sanvido et al), fail to teach “tracking, by data fabric hardware control logic, a number of cache line accesses to a page of memory associated with one or more memory devices by updating a cache directory with data representing the tracked number of cache line accesses".
With respect to applicant’s arguments, Blagodurov teaches scalable data fabric to receive access to media memory, track and make data movement decisions for the data accesses. The scalable data fabric tracks the accesses going through the system port, and tracks relevant information associated with the memory access requests, and catalogs selected content of the data based on at least one characteristic of the memory access requests from among a plurality of characteristics. The tracking is performed using table/register including a set of entries including a representative entry to organize the information associated with the data, wherein entries of the table/register including TAG field indicating the address of the page that the entry corresponds to, sector VALID bit set when any of the 8 lines in the sector is touched, DIRTY bit to track whether there was at least one write issued to the corresponding page.
Such tracking enables migration of uncacheable data to local/media memory such that the hardware filter circuit enables a global view of all recently accessed pages including a list of all pages which are actively cached and determine what pages are candidates for data movement. The hardware filter updates a bit of a respective control register when a corresponding entry field receives information associated with the memory access request, the control register storing information indicating sector valid information and sector candidate for data movement, wherein each sector indicates 8 cache lines. See Fig. 4; Col. 2, Lines 33-54; Col. 4, Lines 22-59; Col. 7, Line 32 to Col. 8, Lime 48.
 Sanvido teaches shadow tag information enabling a controller which accesses a cache line to track a count of accesses of the cache line that indicated hot or frequently-accessed cache line wherein, if the access count for a tag information corresponding to a cache line reaches a threshold value [Par.  0030-0031; Par. 0036].

In view of the above remarks, the rejection of claims 1, 2, 5, 7-8, 11 and 13 over US 10,761,986 (Blagodurov) in view of US 2008/0114930 (Sanvido et al), is maintained and repeated below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-8, 11 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over US 10,761,986 (Blagodurov) in view of US 2008/0114930 (Sanvido et al).
With respect to claims 1 and 11, Blagodurov teaches method for monitoring memory access traffic in a data processing system comprising: tracking, by data fabric hardware control logic, a number of cache line accesses to a page of memory associated with one or more memory devices by updating a cache directory with data representing the tracked number of cache line accesses; the hardware control logic, monitoring cache line accesses to a given page of memory based on the data representing the tracked number of cache line accesses (method for selecting memory access requests includes receiving, at a scalable data fabric, information associated with a memory access request from a memory media device, the scalable data fabric including a filter for storing information indicating a location of data,  the stored information being associated with a memory access request from a memory media device wherein the information being associated with the memory access requests is tracked by a filter based on at least one characteristic of the memory access requests from among a plurality of characteristics) [Col. 2, Lines 33-54; Col. 4, Lines 22-59]. Blagodurov fails to specifically teach producing, by the hardware control logic, spike indication data that indicates a spike in cache line accesses to a given page.  However, However, Sanvido teaches the use of shadow tag information enabling a controller which accesses a cache line to track a count of accesses of the cache line that indicated hot or frequently-accessed cache line wherein, if the access count for a tag information corresponding to a cache line reaches a threshold value, the features the indicating frequent accesses to the associated data block in nonvolatile memory [Par.  0030-0031; Par. 0036]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective fining of the instant application to combine  the frequency of access indication, as taught by Sanvido, with the filtering of data accesses, as taught by Blagodurov,  in order to facilitate page movement decisions, maintain ordering and maintain coherency for received memory access requests, and expose selected line data from its corresponding tag information, as taught by Blagodurov [Col. 2, Lines 33-54].

With respect to claim 2, Blagodurov and Sanvido, combined teach method comprising moving the page to a faster memory based on the spike indication data, and wherein tracking the number of cache line accesses comprises updating a cache directory with data representing the tracked number of cache line accesses, and wherein producing the spike indication data is based on the data representing the tracked number of cache line accesses (Sanvido’s one or more count fields (CLW) the count field incremented each time there is a write to the associated cache line with indicating the count field whose value that exceeds a predetermined threshold value, indicating frequent accesses to the associated data block in nonvolatile memory) [Par. 0012; Par. 0024; Par. 0036].

With respect to claim 5 and 13, Blagodurov and Sanvido, combined teach method wherein the data representing the tracked number of cache line accesses comprises a count of read accesses and a count of write accesses issued to cache lines within a page of memory: since a movement of data from the page probe filter entry to a log and over a defined time period to detect access spikes (Sanvido’s one or more count fields (CLW) the count field incremented each time there is a write to the associated cache line with indicating the count field whose value that exceeds a predetermined threshold value, indicating frequent accesses to the associated data block in nonvolatile memory) [Par. 0012; Par. 0024; Par. 0036].

With respect to claim 7, Blagodurov and Sanvido, combined teach method comprising reporting the spike for a memory scheduler as a high priority notification in a scalable data fabric (threshold value, indicating frequent accesses to the associated data block in nonvolatile memory for that data block be upgraded to volatile memory where the access is much faster) [Par. 0036].

With respect to claim 8, Blagodurov and Sanvido, combined teach method wherein reporting the spike for the memory scheduler comprises coalescing records of spikes corresponding to multiple pages (Sanvido’s one or more count fields (CLW) the count field incremented each time there is a write to the associated cache line with indicating the count field whose value that exceeds a predetermined threshold value, indicating frequent accesses to the associated data block in nonvolatile memory) [Par. 0012; Par. 0024; Par. 0036]..

Allowable Subject Matter
Claims 14-20 are allowable.
Claims 3-4, 6, 9-10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136